Title: George Washington to George Clinton, 16 August 1777
From: Washington, George
To: Clinton, George


Camp at Cross Roads [Pennsylvania] August 16, 1777. Discusses importance of the two actions near Fort Schuyler. Asks for more information. Commends New York’s efforts. States that a body of New Hampshire Militia under Brigadier General John Stark has joined Major General Benjamin Lincoln at Bennington, Vermont. Differs with the plan of Major General Philip Schuyler and Lincoln to unite all their forces to confront General John Burgoyne. Is sending Colonel Daniel Morgan’s riflemen to Northern Department. Advises removing all boats from enemy’s path.
